Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A, with English Machine Translation) in view of Sakamaki (US 2007/0199634 A1).
Regarding claim 1, Lehman teaches a tire (Para. [0018]) comprising a tread portion with a plurality of sipes adjacent in the circumferential direction in the shoulder portion (Fig. 1, Ref. Num. 3a; Para. [0018]) wherein each of the sipes is formed of a plurality of repeat units (Fig. 4) and each of the repeat units is formed of four sipe segments forming acute angles (Fig. 4) where a first sipe extends in a tire axial direction, a second sipes extends from the first in a first circumferential direction, a third extends from the second in an axial direction, and a fourth extends from the third in a second circumferential direction (See Annotated Fig. 4 Below).  However, Lehman does not teach that each of the first and third sipe segments include an oscillated portion.

    PNG
    media_image1.png
    310
    615
    media_image1.png
    Greyscale

	In an analogous art, Sakamaki teaches a sipe that comprises an oscillated portion (Fig. 4, Ref. Num. 11a) across the entire length of the sipe in the shoulder sections. This would mean at least one of the first sipe segment and third sipe segment comprise the oscillated section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman with Kishizoe in order to form the sipes with an oscillating portion in the shoulder sections. This modification will balance starting and braking performance on snow and dry road surfaces (Sakamaki; Para. [0048]).
Regarding claim 2, Lehman in view of Sakamaki teaches that the oscillating portion extends through the whole length of the sipe (Sakamaki; Para. [0031]) so each first and third sipe segment will comprise the oscillating portion. 
Regarding claim 4, Lehman teaches that each of the first and third sipe segments extends at 90 degrees (Para. [0018]) with the circumferential direction which is 0 degrees to the axial direction. 
Regarding claim 5, Lehman teaches that the angle between the extensions of the second and fourth segments (Fig. 2, Ref. Num. W) is between 40 and 100 degrees (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use this same angle in the secondary embodiment of figure 4 as shown in the annotated figure 4 below. As the angle on the opposite side of the crossed lines is the same as W, you will find that angle A between the extension line and the circumferential direction is half of angle W, 20 to 50 degrees. As this creates a right triangle, that would make the angle between the first segment and both the second and fourth segment, B on the annotated figure below, equal to 90-A which is 20 to 70 degrees. This would be replicated on the other units to make the angle between each sipe segment 20 degrees to 70 degrees. Lehman does not expressly disclose a value of 30 to 70 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angles between sipe segments within the claimed range since Lehman discloses the angles between sipe segments as between 20 and 70 degrees, said range overlapping the claimed range.
		
    PNG
    media_image2.png
    384
    635
    media_image2.png
    Greyscale

	
Regarding claim 9, Lehman in view of Sakamaki teaches that the oscillated portion comprises two first convex portions toward one side (Kishizoe; Fig. 4, Ref. Num. 11a).
Regarding claim 10, Lehman in view of Sakamaki teaches that the oscillated portion is composed of the first convex portions and one second convex portion (Sakamaki; Fig. 4, Ref. Num. 11a) between the first convex portions.
	Regarding claim 11, Sakamaki teaches that the widthwise center line of the oscillated portion comprises a first and second convex portion that are bent (Fig. 4, Ref. Num. 11a) and the two ends of the oscillated portion and the second vertex are positioned on the same virtual line.
	Regarding claim 12, Sakamaki teaches that the first bent element and the second bent element are the same length (Fig. 4).
Regarding claim 13, Lehman teaches that the sipe extends at an angle of 0 to 20 degrees (Para. [0009]) with the axial direction which means that each of the first and third sipe segments extends at 0 to 20 degrees with the axial direction. Lehman does not expressly disclose a value of 0 ± 5 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the axial angle within the claimed range since Lehman discloses the axial angle as between 0 and 20 degrees (Para. [0009), said range overlapping the claimed range.
Regarding claim 14, Lehman teaches that the sipe extends at an angle of 0 to 20 degrees with the axial direction. When the sipe is extending at an angle of up to 5 degrees with the axial direction, it will be angled such as sipe 3b in figure 1. When the sipe is angled this way, the fourth sipe segment will extend to the second tire circumferential direction of a region extended from a previous first sipe segment (Fig. 1, Ref. Num. 3b).
Regarding claim 15, Lehman teaches that each of the first and third sipe segments extends at 90 degrees (Para. [0018]) with the circumferential direction which is 0 degrees to the axial direction. 
Regarding claim 17, Lehman in view of Sakamaki teaches that each sipe segment extends in a zigzag shape in the depth direction (Sakamaki; Fig. 4, Ref. Num. 11a), which is orthogonal to the length direction.
Claims 1, 2, 4-10, 13-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1).
Regarding claim 1, Lehman teaches a tire (Para. [0018]) comprising a tread portion with a plurality of sipes adjacent in the circumferential direction in the shoulder portion (Fig. 1, Ref. Num. 3a; Para. [0018]) wherein each of the sipes is formed of a plurality of repeat units (Fig. 4) and each of the repeat units is formed of four sipe segments forming acute angles (Fig. 4) where a first sipe extends in a tire axial direction, a second sipes extends from the first in a first circumferential direction, a third extends from the second in an axial direction, and a fourth extends from the third in a second circumferential direction (See Annotated Fig. 4 Below).  However, Lehman does not teach that each of the first and third sipe segments include an oscillated portion.

    PNG
    media_image1.png
    310
    615
    media_image1.png
    Greyscale

	In an analogous art, Tomida teaches a sipe that comprises an oscillated portion (Fig. 7, Ref. Num.22, 23, 24, 25) across the entire length of the sipe in the shoulder sections. This would mean at least one of the first sipe segment and third sipe segment comprise the oscillated section. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman with Tomida in order to form the sipes with an oscillating portion in the shoulder sections. This modification will help the sipe form an edge effect which will help running on icy/snowy roads (Tomida; Para. [0041]).
Regarding claim 2, Lehman in view of Tomida teaches that the oscillating portion extends through the whole length of the sipe (Tomida; Para. [0039]) so each first and third sipe segment will comprise the oscillating portion. 
Regarding claim 4, Lehman teaches that each of the first and third sipe segments extends at 90 degrees (Para. [0018]) with the circumferential direction which is 0 degrees to the axial direction. 
Regarding claim 5, Lehman teaches that the angle between the extensions of the second and fourth segments (Fig. 2, Ref. Num. W) is between 40 and 100 degrees (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date to use this same angle in the secondary embodiment of figure 4 as shown in the annotated figure 4 below. As the angle on the opposite side of the crossed lines is the same as W, you will find that angle A between the extension line and the circumferential direction is half of angle W, 20 to 50 degrees. As this creates a right triangle, that would make the angle between the first segment and both the second and fourth segment, B on the annotated figure below, equal to 90-A which is 20 to 70 degrees. This would be replicated on the other units to make the angle between each sipe segment 20 degrees to 70 degrees. Lehman does not expressly disclose a value of 30 to 70 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the angles between sipe segments within the claimed range since Lehman discloses the angles between sipe segments as between 20 and 70 degrees, said range overlapping the claimed range.
		
    PNG
    media_image2.png
    384
    635
    media_image2.png
    Greyscale

	

Regarding claim 6, Lehman in view of Tomida teaches that a linear bottom portion (Tomida; Fig. 7, Ref. Num. 26) is connected to an inner side of the oscillated portion.
	Regarding claim 7, Lehman in view of Tomida teaches that the linear bottom portion has a length of 25% (Fig. 7, Ref. Num. 3D/4) of the radial length of the sipe.
Regarding claim 8, Tomida teaches that the bending width (Fig. 7, Ref. Num. W1, W2) is between 0 and D/3 (Para. [0055]). With the depth, D, of the sipe being 3 to 8 mm (Para. [0036]), this would put the lateral distance as between 0 and 2.7 mm. Tomida does not expressly disclose a value of 0.4 mm to 1.0 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the bending width within the claimed range since Tomida discloses the bending width as between 0 and 2.7 mm, said range overlapping the claimed range. 
Regarding claim 9, Lehman in view of Tomida teaches that the oscillated portion comprises two first convex portions toward one side (Tomida; Fig. 7, Ref. Num. Q1, Q2).
Regarding claim 10, Lehman in view of Tomida teaches that the oscillated portion is composed of the first convex portions and one second convex portion (Tomida; Fig. 7, Ref. Num. P) between the first convex portions.
Regarding claim 13, Lehman teaches that the sipe extends at an angle of 0 to 20 degrees (Para. [0009]) with the axial direction which means that each of the first and third sipe segments extends at 0 to 20 degrees with the axial direction. Lehman does not expressly disclose a value of 0 ± 5 degrees; however, it would have been obvious to a person of ordinary skill in the art to configure the axial angle within the claimed range since Lehman discloses the axial angle as between 0 and 20 degrees (Para. [0009), said range overlapping the claimed range.
Regarding claim 14, Lehman teaches that the sipe extends at an angle of 0 to 20 degrees with the axial direction. When the sipe is extending at an angle of up to 5 degrees with the axial direction, it will be angled such as sipe 3b in figure 1. When the sipe is angled this way, the fourth sipe segment will extend to the second tire circumferential direction of a region extended from a previous first sipe segment (Fig. 1, Ref. Num. 3b).
	Regarding claim 15, Lehman teaches that each of the first and third sipe segments extends at 90 degrees (Para. [0018]) with the circumferential direction which is 0 degrees to the axial direction. 
Regarding claim 17, Lehman in view of Tomida teaches that each sipe segment extends in a zigzag shape in the depth direction (Tomida; Fig. 7, Ref. Num. 22, 23, 24, 25), which is orthogonal to the length direction.
Regarding claim 19, Lehman in view of Tomida teaches that a linear bottom portion (Tomida; Fig. 7, Ref. Num. 26) is connected to an inner side of the oscillated portion. Lehman in view of Tomida also teaches that the linear bottom portion has a length of 25% (Fig. 7, Ref. Num. 3D/4) of the radial length of the sipe.
Allowable Subject Matter
Claims 18 and 20 are allowed.
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Lehmann (DE 19543940 A), Sakamaki (US 2007/0199634 A1), Morito (JP 2011-105131 A), and Ohashi (JP 2016-088342 A).
Regarding claims 3 and 18, Lehman and Sakamaki teach the limitations of claims 1 and 2 as stated above. Sakamaki teaches that the first and third segments have an oscillated portion; however, there is no teaching that the first and third segment oscillate in opposite phases as Sakamaki teaches the sipe oscillating in the same phase throughout the sipe. Morito teaches a sipe where one half of the sipe (Fig. 4a) oscillates in a different phase than the other side of the sipe (Fig. 4e), but that only teaches that some first sipe segments will oscillated in an opposite phase than some third sipe segments and not that the first and third sipe segment of the same repeat unit oscillate in opposite phases. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the oscillated portion of the first sipe segment and the oscillated portion of the third sipe segment extend in the radial direction of the tire, while oscillating in opposite phases, as required by claim 3.
Regarding claim 16, Lehman and Sakamaki teach the limitations of claims 1 and 13; however, Lehman does not teach that the fourth sipe segment is longer than the second sipe segment. Ohashi shows a sipe made of four segments (Fig. 5, Ref. Num. 6) where the fourth segment is longer than the second segment; however, Ohashi does not teach how much longer the fourth segment is. Ohashi also does not recite a benefit for the fourth segment being longer or a reason why it would be applicable to the sipe of Lehman as the sipe of Lehman has multiple repeat units instead of just one and the repeat units are in different shapes. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that the length of the fourth sipe segment is 1.10 to 1.50 times the length of the second sipe segment, as required by claim 16.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patentsD-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 9, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9, and 10 of U.S. Patent No. 17/191,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1, 6, 7, 9, and 10 are merely broader than copending claims 1, 5, 6, 9, and 10. It is clear that all of the elements of claims 1, 6, 7, 9, and 10 are found in claims 1, 5, 6, 9, and 10 of the copending application. The difference lies in the fact that the copending claims include many more elements and is thus are much more specific. Thus the invention of the copending claims 1, 5, 6, 9, and 10 are in effect a "species" of the "generic" invention of the instant claims 1, 6, 7, 9, and 10. It has been held that the generic invention is "anticipated” by the “species". See MPEP 804 Section II(B). Since claims 1, 6, 7, 9, and 10 are anticipated by copending claims 1, 5, 6, 9, and 10, they are not patentably distinct from the copending claims 1, 5, 6, 9, and 10.
Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749